DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed April 8, 2021 is acknowledged.  Claims 1-6 and 8-21 are pending in the application.  Claims 7 has been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
In claim 15, it is suggested to insert “and” after “fraction” and before “the” at line 2 for clarification.
SEE ALSO claim 16 at line 2   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “optionally adding also a sugar component” at lines 9-10.  Since the recitation includes “optionally” as well as “also” and the term “also” is interpreted as being in addition to, it is uncertain whether the sugar component is a required ingredient or an optional ingredient.  Therefore, the scope of the claim is indefinite.  See MPEP 2143.03.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, and 15-20 include characteristics, such as the ratio of ethanol insoluble fraction to the ethanol soluble fraction, length, width, and the length to width In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Claims 1-3, 6, 10-12, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy et al. EP 2038400 (hereinafter “Murphy”).
With respect to claims 1, 15, and 16, Murphy teaches a hydroalcoholic fat emulsion comprising alcohol, water, thickener/carbohydrate (plant-derived texturizer in the form of fibers), and 8% fat by weight.  The thickener/carbohydrate (plant-derived texturizer in the form of fibers) may be gellan gum (obtained from water lilies), guar gum (obtained from Cyamopsis tetragonolobus-leguminous plant), locust bean gum (extracted from seeds of the carob tree-leguminous plant), kappa, iota, or lambda carrageenans (extracted from algae), or pectins (found in fruits and vegetables) (paragraphs [0001], [0002], [0037], [0042], [0043], and [0051]; and Table 13, P8).
Murphy does not expressly disclose the ratio of ethanol insoluble fraction to the ethanol soluble fraction of the thickener/carbohydrate (plant-derived texturizer in the Murphy appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  Additionally, Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion, the carbohydrates are oriented to the aqueous phase, the carbohydrate may be hydrated in the surrounding water, and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 2, Murphy teaches the emulsion comprises 0.25% thickener (paragraphs [0037], [0042], [0043] and [0051]; and P8, Table 13).
With respect to claim 3, Murphy teaches the thickener/carbohydrate (plant-derived texturizer in the form of fibers) may be guar gum (obtained from Cyamopsis tetragonolobus-leguminous plant), locust bean gum (extracted from seeds of the carob 
Regarding claim 6, Murphy teaches the alcohol is in an amount of 17 vol% (P8, Table 13).
With respect to claims 10-12, Murphy teaches cream liqueurs, cream based cocktails, alcoholic floating creams, carbonated alcoholic creams, pressurized alcoholic creams, and wines including the emulsion (paragraphs [0004], [0041], and [0042]).
Regarding claims 17-20, Murphy does not expressly disclose the length (claim 19), width (claim 20), and length to width ratio (claims 17 and 18) of the fibers.  Absent any clear and convincing evidence to the contrary, the length, width, and length to width ratio of the fibers would naturally occur in the plant-derived texturizer, and the thickener/carbohydrate as shown in Murphy appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the length, width, and length to width ratio of the fibers since Murphy teaches the type of carbohydrate chosen can be tailored for the specific emulsion and the carbohydrate may stabilize the emulsion (paragraphs [0038] and [0039]), and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
With respect to claim 21, Murphy teaches the emulsion further comprises an emulsifier, and examples of these emulsifiers include glycerol monostearate, sodium stearyl lactylate, calcium stearyl lactylate, sucrose esters, polysorbate, sorbitans, mono and diglycerides of fatty acids or derivatives, lecithin or modified lecithins, polyglycerol esters (paragraph [0043]; and P8, Table 13).

Claims 1-3, 6, 10-13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsujiwaki et al. JP 02-100665 (hereinafter “Tsujiwaki”) (refer to the corresponding machine translation).
With respect to claims 1, 15, and 16, Tsujiwaki teaches an emulsion comprising water, alcohol, edible fats and oils, and a stabilizer (plant-derived texturizer in the form of fibers) such as locust bean gum (extracted from seeds of the carob tree-leguminous plant), guar gum (obtained from Cyamopsis tetragonolobus-leguminous plant), and carrageenan (extracted from algae).  In Example 1, the emulsion comprises 8% (16 kg palm kernel oil/200 kg total) edible fats and oil (Abstract; and P1, P2, middle – P3, middle).
Tsujiwaki does not expressly disclose the ratio of ethanol insoluble fraction to the ethanol soluble fraction of the stabilizers (plant-derived texturizer in the form of fibers) (claims 1, 15, and 16).  Absent any clear and convincing evidence to the contrary, the ratio of ethanol insoluble fraction to the ethanol soluble fraction would naturally occur in the plant-derived texturizer, and the stabilizers as shown in Tsujiwaki appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  Additionally, Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture (P3, top).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 2 and 3, Example 1 teaches the emulsion includes .2% (400 g/200 kg total) locust bean gum (fiber extracted from seeds of the carob tree-leguminous plant), .1% (200 g/200 kg total) guar gum (fiber obtained from Cyamopsis tetragonolobus-leguminous plant), and .1% (200 g/200 kg total) carrageenan (fiber extracted from algae) (P3, top).
With respect to claim 6, Tsujiwaki teaches the alcohol concentration of 15% (for umeshu) by volume in Example 1 (P3, top).
Regarding claims 10-12, Tsujiwaki teaches alcoholic beverages comprising the emulsion.  The creamy, alcoholic composition may include liqueurs, whiskey, brandy, rum, shochu, and sake and in Example 1, the composition comprises umeshu (plum wine/spirit) (P1; and P2, bottom – P3, top).
With respect to claim 13, Tsujiwaki teaches preparing the emulsion by adding locust bean gum, guar gum, and carrageenan to water and mixing to prepare an aqueous phase (providing a first mixture by mixing in water the plant-derived texturizer, the plant derived texturizer comprising a plurality of fibers), stirring the aqueous phase with a homomixer (dispersing the first mixture with a shearing device to obtain a first sheared mixture), adding the oil phase comprising hardened palm kernel oil (fat), glycerin fatty acid ester (emulsifier), and lecithin (emulsifier) to the aqueous phase (adding the fat and an emulsifier to the first sheared mixture to obtain a second mixture) and homogenizing (dispersing the second mixture with a shearing device to obtain a 
Tsujiwaki does not expressly disclose the ratio of ethanol insoluble fraction to the ethanol soluble fraction of the stabilizers (plant-derived texturizer in the form of fibers).  Absent any clear and convincing evidence to the contrary, the ratio of ethanol insoluble fraction to the ethanol soluble fraction would naturally occur in the plant-derived texturizer, and the stabilizers as shown in Tsujiwaki appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  Additionally, Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture (P3, top).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 17-20, Tsujiwaki does not expressly disclose the length (claim 19), width (claim 20), and length to width ratio (claims 17 and 18) of the fibers.  Absent any clear and convincing evidence to the contrary, the length, width, and length to width ratio of the fibers would naturally occur in the plant-derived texturizer, and the stabilizers Tsujiwaki appear to be substantially similar to the claimed plant-derived texturizer that is in the form of fibers.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the length, width, and length to width ratio of the fibers since Tsujiwaki teaches the presence of the emulsion stabilizer helps to suppress the growth of ice crystals to give a soft texture (P3, top), and such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc.
With respect to claim 21, Tsujiwaki teaches the emulsion may include an emulsifier such as glycerin fatty acid ester (monoglyceride), phospholipid, sucrose fatty acid ester, or other edible emulsifiers individually or in combination (P2, middle, and P3 top).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. EP 2038400 (hereinafter “Murphy”) as applied to claim 1 above.
With respect to claims 8 and 9, Murphy teaches the emulsion has a viscosity of between 5 mPa.s and 65 mPa.s and a pH of 3-10 since Murphy discloses the emulsion has a viscosity in the range of between 5 and 70 centipoises (mPa.s) and a pH of 7 or less (paragraphs [0016], [0017], [0023], and [0029]), which overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujiwaki et al. JP 02-100665 (hereinafter “Tsujiwaki”) (refer to the corresponding machine translation) as applied to claim 1 above.
Regarding claim 8, Tsujiwaki does not expressly disclose the viscosity of the emulsion.  As the viscosity of the emulsion is a variable that can be modified by adjusting the amount of stabilizer in the emulsion to obtain a good and stable emulsion (Tsujiwakie-P2, middle), and Tsujiwaki discloses using 0.05-5% stabilizer in the emulsion, which falls within the presently claimed range (claim 2- between 0.001% and Tsujiwaki through routine experimentation to obtain a good and stable emulsion.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujiwaki et al. JP 02-100665 (hereinafter “Tsujiwaki”) (refer to the corresponding machine translation) as applied to claims 1 and 13 above, and in further view of Kikuchi et al. JP 2006-223189 (hereinafter “Kikuchi”) (refer to the corresponding machine translation).
Regarding claims 4, 5, and 14, Tsujiwaki does not expressly disclose the stabilizer comprises citrus fibers.
Kikuchi 
Based upon the fact that Tsujiwaki and Kikuchi similarly teach alcoholic beverages comprising similar ingredients, Kikuchi discloses the food improver, which includes plant fibers can be used for a wide range of foods in order to improve the properties and functions of various foods (such as stability, paste, texture improvement, physical property improvement, emulsification, softening, dispersion, etc.), and the improver can be used to improve the clarification of alcoholic beverages (paragraphs [0012], [0013], [0015]-[0017], and [0026]), and Tsujiwaki discloses the stabilizer is not limited and can be used as long as it is edible (P2, middle), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Kikuchi, to select citrus fibers in Tsujiwaki based in its suitability for its intended purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Response to Arguments
Applicant’s arguments filed April 8, 2021 have been fully considered.
Due to the amendments to the claims, the claim objections as well as the 35 USC 112 rejection in the previous Office Action have been withdrawn (P5-P6). 
Due to the amendments to independent claim 1 to include the range of fat in the emulsion, the rejection of claims 1-5, 8-12, and 15-20 over Kikuchi in the previous Office Action has been withdrawn.  Applicant’s arguments with respect to Kikuchi have been considered but are moot (P10-P13).
Applicant’s arguments with respect to Murphy and Tsujiwaki have been fully considered, but they are unpersuasive.
Applicant argues Applicant can find no corresponding description or suggestion of the claimed fat content of amended claim 1 in Murphy.  As admitted by the Office Action, Murphy only mentions a wt.% of fat between 10% and 25%.  This is above the range recited in amended claim 1.  Therefore, it cannot be reasonably stated that Murphy teaches at least this feature of amended claim 1.  Additionally, one of ordinary skill in the art, hypothetically having the cited references in hand and following the teachings therein could not reasonably predict that controlling the fat content to be within the claimed range would be associated with any particular benefit.  There is nothing in Murphy that would reasonably allow a person of ordinary skill in the art to predict that an emulsion with the claimed fat levels could have commercially acceptable properties (P6-P8 and P12).
Examiner disagrees.  While Murphy teaches preferably, the emulsion comprises between 10% and 25% fat (paragraph [0028]), the reference is not limited to this embodiment since Murphy also teaches the emulsion may comprise at least 1% fat (paragraph [0001]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, Murphy teaches one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Applicant argues Applicant can find no corresponding description or suggestion of the claimed fat content of amended claim 1 in Tsujiwaki.  As admitted by the Office Action, Tsujiwaki only mentions a wt.% of fat of 10%.  This is above the range recited in amended claim 1.  Therefore, it cannot be reasonably state that Tsujiwaki teaches at least this feature of amended claim 1.  Additionally, one of ordinary skill in the art, hypothetically having the cited references in hand and following the teachings therein could not reasonably predict that controlling the fat content to be within the claimed range would be associated with any particular benefit.  There is nothing in Tsujiwaki that would reasonably allow a person of ordinary skill in the art to predict that an emulsion with the claimed fat levels could have commercially acceptable properties (P8-P10 and P12-P13).
Examiner disagrees.  While Tsujiwaki teaches the emulsion includes 10% fat/oil (20 kg coconut oil/200 kg total) in Example 2 (P3, middle), the reference is not limited to this embodiment since Tsujiwaki also teaches the emulsion may include 1% to 40% edible oil or fat (P1).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, Tsujiwaki teaches the one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793